DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12, 15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.
Applicant’s election without traverse of Species C in the reply filed on 4/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schuchert (US5222552).
	Regarding claim 1, Schuchert discloses a heat exchanger (Fig. 1 & 7) comprising: a tube (72) configured to transfer a first fluid, the tube including: an outer surface (outer surface of tube 72) configured to exchange heat with a second fluid as the second fluid flows over the outer surface of the tube, an inner surface (inner surface of tube 72) defining an interior configured to contain and transfer the first fluid, a plurality of surface features (wrinkles 74) integrally formed as part of the inner surface, wherein the surface features extend radially inward toward the interior and are configured to increase a surface area of the inner surface to improve (wrinkles 74 cause turbulence…thereby improving heat transfer – Col. 8, lines 45-50) heat exchange between the tube and the first fluid.
Regarding claim 2, Schuchert discloses the limitations of claim 1, and Schuchert further discloses the tube is a 3D-printed tube (72). 
The recitation "3D-printed" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Schuchert is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding claim 3, Schuchert discloses the limitations of claim 2, and Schuchert further discloses the surface features (74) are 3D printed integral with the inner surface and the tube.
The recitation "3D-printed" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Schuchert is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding claim 4, Schuchert discloses the limitations of claim 2, and Schuchert further discloses the surface features (74) are located in a localized region of the tube (see region of 72 in which 74 are located).
Regarding claim 5, Schuchert discloses the limitations of claim 4, and Schuchert further discloses the tube has a cross-sectional profile having a first rounded end (left end of tube 72) and a second rounded end (right end of tube 72), wherein the first rounded end is smooth and not provided with the surface features, and wherein the second rounded end is provided with the surface features (74).
Regarding claim 6, Schuchert discloses the limitations of claim 4, and Schuchert further discloses the tube extends along a curved path (see bend 18 of tube 72) to define a corresponding curved flow path for the first fluid, the tube includes a first curve (see one of bends 18 in Fig. 1) that is curved in a first direction, with an inside of the first curve defined by a first portion of the inner surface, and an outside of the first curve defined by an opposing second portion of the inner surface, and the surface features (74) are located on the first portion of the inner surface along the inside of the first curve, and the surface features are not located on the second portion (see portion opposite 74) of the inner surface along the outside of the first curve.
Regarding claim 7, Schuchert discloses the limitations of claim 6, and Schuchert further discloses the second portion of the inner surface along the outside of the first curve is smooth (see smooth portion of tube 72 opposite 74).
Regarding claim 8, Schuchert discloses the limitations of claim 6, and Schuchert further discloses the tube includes a second curve (see second one of bends 18)  that is curved in a second direction opposite the first direction, with an inside of the second curve defined by a third portion of the inner surface, and an outside of the second curve defined by an opposing fourth portion of the inner surface, and the surface features (74) are located on the third portion of the inner surface along the inside of the second curve, and the surface features are not located on the fourth portion (see portion opposite 74) of the inner surface along the outside of the second curve.
	Regarding claim 9, Schuchert discloses a 3D-printed heat exchanger (Fig. 1 & 7)  comprising: a tube (72) configured to transfer a first fluid, the tube including: an outer surface (outer surface of tube 72) configured to contact a second fluid to transfer heat therewith, an inner surface (inner surface of tube 72) defining an interior and configured to contain the first fluid therein, and a plurality of 3D-printed surface features (wrinkles 74) formed therewith, wherein a first plurality of localized regions of the tube include the surface features, and a second plurality of localized regions (see regions without wrinkles 74) of the tube do not include the surface features.
The recitation "3D-printed" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Schuchert is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding claim 10, Schuchert discloses the limitations of claim 9, and Schuchert further discloses the tube has a cross- sectional profile having a first rounded end (left end of tube 72)  and a second rounded end (rightend of tube 72), wherein the surface features (74) are located at the first rounded end, and the second rounded end is smooth (see smooth end opposite wrinkles 74) without such surface features.
Regarding claim 11, Schuchert discloses the limitations of claim 10, and Schuchert further discloses the surface features (74) are provided on the inner surface at the first end.
Regarding claim 13, Schuchert discloses the limitations of claim 9, and Schuchert further discloses the tube extends along a curved profile (bend 18) in which a first portion of the tube defines an inside of the curve, and a second portion of the tube defines an outside of the curve, wherein the first portion of the tube is provided with the surface features (74), and wherein the second portion of the tube (see outside, smooth portion of bend 18 opposite 74) is smooth and not provided with surface features.

Regarding claim 14, Schuchert discloses the limitations of claim 13, and Schuchert further discloses the first and second portions of the tube are along the inner surface of the tube such that the surface features (74) are provided on the inner surface of the tube at the first region.
Regarding claim 16, Schuchert discloses the limitations of claim 13, and Schuchert further discloses the curve is a first curve (see first bend 18 of Fig. 1), and the tube includes a second curve (see second bend 18 of Fig. 1 downstream of first bend) that is curved in a direction opposite the first curve, wherein a third portion of the tube defines an inside of the second curve, and a fourth portion of the tube defines an outside of the second curve, wherein the third portion of the tube is provided with the surface features (74), and wherein the fourth portion of the tube is smooth and not provided with surface features (see portion opposite of 74).
Regarding claim 17, Schuchert discloses the limitations of claim 16, and Schuchert further discloses the third and fourth portions of the tube are along the inner surface of the tube such that the surface features are provided on the inner surface of the tube at the third region (see second bend 18 of Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuchert (US5222552) in view of de Bock (US20190178585).

NOTE: Assuming arguendo, specifically that the 3D printing recitations of claims 2-3, 9-11, 13-14 and 16-17 should be given more patentable weight (a point Examiner does NOT concede), the following alternative rejections are provided, in order to promote compact prosecution. 

Regarding claims 2-3, Schuchert teache the limitations of claim 1, and Schuchert does not explicitly teach the tube is a 3D-printed tube, the surface features are 3D printed integral with the inner surface and the tube.
de Bock teaches tube is a 3D-printed tube, the surface features are 3D printed integral with the inner surface and the tube (see ¶[0029-0033] & feature 316 in tube 300; Fig. 8), in order to allow for manufacturing of the tube with complex geometries (¶[0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuchert to include wherein the tube and features are 3D printed as taught by de Bock, in order to allow for manufacturing of the tube with complex geometries (¶[0045]). 
Regarding claim 9, Schuchert teaches a heat exchanger (Fig. 1 & 7)  comprising: a tube (72) configured to transfer a first fluid, the tube including: an outer surface (outer surface of tube 72) configured to contact a second fluid to transfer heat therewith, an inner surface (inner surface of tube 72) defining an interior and configured to contain the first fluid therein, and a plurality of surface features (wrinkles 74) formed therewith, wherein a first plurality of localized regions of the tube include the surface features, and a second plurality of localized regions (see regions without wrinkles 74) of the tube do not include the surface features.
Schuchert does not explicitly teach the tube is a 3D-printed tube, the surface features are 3D printed.
de Bock teaches tube is a 3D-printed tube, the surface features are 3D printed integral with the inner surface and the tube (see ¶[0029-0033] & feature 316 in tube 300; Fig. 8), in order to allow for manufacturing of the tube with complex geometries (¶[0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuchert to include wherein the tube and features are 3D printed as taught by de Bock, in order to allow for manufacturing of the tube with complex geometries (¶[0045]). 
Regarding claim 10, Schuchert teaches the limitations of claim 9, and Schuchert further teaches the tube has a cross- sectional profile having a first rounded end (left end of tube 72)  and a second rounded end (rightend of tube 72), wherein the surface features (74) are located at the first rounded end, and the second rounded end is smooth (see smooth end opposite wrinkles 74) without such surface features.
Regarding claim 11, Schuchert teaches the limitations of claim 10, and Schuchert further teaches the surface features (74) are provided on the inner surface at the first end.
Regarding claim 13, Schuchert teaches the limitations of claim 9, and Schuchert further teaches the tube extends along a curved profile (bend 18) in which a first portion of the tube defines an inside of the curve, and a second portion of the tube defines an outside of the curve, wherein the first portion of the tube is provided with the surface features (74), and wherein the second portion of the tube (see outside, smooth portion of bend 18 opposite 74) is smooth and not provided with surface features.
Regarding claim 14, Schuchert teaches the limitations of claim 13, and Schuchert further teaches the first and second portions of the tube are along the inner surface of the tube such that the surface features (74) are provided on the inner surface of the tube at the first region.
Regarding claim 16, Schuchert teaches the limitations of claim 13, and Schuchert further teaches the curve is a first curve (see first bend 18 of Fig. 1), and the tube includes a second curve (see second bend 18 of Fig. 1 downstream of first bend) that is curved in a direction opposite the first curve, wherein a third portion of the tube defines an inside of the second curve, and a fourth portion of the tube defines an outside of the second curve, wherein the third portion of the tube is provided with the surface features (74), and wherein the fourth portion of the tube is smooth and not provided with surface features (see portion opposite of 74).
Regarding claim 17, Schuchert teaches the limitations of claim 16, and Schuchert further teaches the third and fourth portions of the tube are along the inner surface of the tube such that the surface features are provided on the inner surface of the tube at the third region (see second bend 18 of Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763